Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 1 of 14 PageID #: 564




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------x
  CAROLE LUK and YING YING DAI,

                                     Plaintiffs,                       REPORT AND
                                                                       RECOMMENDATION
                   -against-
                                                                       18-CV-5170 (AMD)
  ABNS NY INC., SHK LI INC.,
  and KA SHEK TAM,

                                      Defendants.
  -----------------------------------------------------------------x
  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

          In this wage-and-hour action brought under the Fair Labor Standards Act, 29 U.S.C. §

  201 et seq. (“FLSA”), and the New York Labor Law § 650 et seq. (“NYLL”), plaintiffs Carole

  Luk and Ying Ying Dai (“plaintiffs”) sued their former employers, defendants ABNS NY INC.

  (doing business as Carvel), SHK LI INC. (doing business as Carvel), and Ka Shek Tam

  (collectively, “defendants”), to recover for deficiencies in wages they were paid and related

  damages. See generally Complaint (Sept. 13, 2018) (“Compl.”) Electronic Case Filing (“ECF”)

  Docket Entry (“DE”) #1. Currently pending before this Court, on a referral from the Honorable

  Ann M. Donnelly, is plaintiffs’ post-trial motion for attorneys’ fees. See Motion for Attorneys’

  Fees (Oct. 21, 2020) (“Fee Mot.”), DE #71; Order Referring Motion (Oct. 23, 2020) (“Referral

  Order”).

          For the reasons that follow, this Court respectfully recommends that plaintiffs’ motion be

  granted in part, and that the District Court award plaintiffs $34,290 in attorneys’ fees and

  $3,372.44 in costs.




                                                           1
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 2 of 14 PageID #: 565




                                           BACKGROUND

         Plaintiffs commenced this action on September 13, 2018. See Compl. On February 7,

  2019, following an unsuccessful settlement conference, the case was referred for court-annexed

  arbitration, see Minute Entry (Feb. 6, 2019), DE #23, and the hearing was held on August 15,

  2019, see Order (July 16, 2019). The following day, an Arbitration Award was entered, see

  Arbitration Award (Aug. 16, 2019), DE #33, prompting plaintiffs to timely request a trial de

  novo, see Request for Trial De Novo (Aug. 21, 2019), DE #34.

         Judge Donnelly presided over a two-day bench trial that commenced on February 20,

  2020 and concluded the next day. See Memorandum Decision and Order (Sept. 29, 2020)

  (“Decision”), DE #69. Following post-trial submissions, Judge Donnelly determined that

  defendants failed to meet the minimum sales threshold to subject them to FLSA liability, see id.

  at 10, but she returned a verdict for plaintiffs on their state law wage-and-hour claims, ruling that

  defendants had violated the NYLL minimum wage, overtime, spread-of-hours, and wage

  statement and notice provisions. See generally id. In accordance with Judge Donnelly’s

  findings, see id. at 25, a judgment was entered against defendants, jointly and severally, in the

  amount of $74,080.90, which, with $14,804.60 in prejudgment interest, totaled $88,885.50, see

  Clerk’s Judgment (Sept. 30, 2020), DE #70.

         Thereafter, plaintiffs’ counsel moved for attorneys’ fees for work performed by

  individuals at Hang & Associates, PLLC (“Hang”), as well as costs incurred. See Fee Mot.;

  Memorandum in Support (Oct. 21, 2020) (“Pl. Mem.”), DE #72; Attorney Declaration (Oct. 21,

  2020) (“Zhu Decl.”), DE #73; Attorneys’ Fees Bill (Oct. 21, 2020) (“Bill”), DE # 73-1; Costs

  Invoice (Oct. 21, 2020) (“Invoice”), DE #73-2. Citing Rule 54(d)(2)(B) of the Federal Rules of

  Civil Procedure (the“FRCP”), defendants opposed the motion as untimely, in that it was filed



                                                    2
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 3 of 14 PageID #: 566




  more than 14 days after the entry of Judge Donnelly’s decision. 1 They also argued that the

  billing was unreasonable, as counsel’s time entries were duplicative and vague, and some related

  to work spent on the arbitration at which plaintiffs did not prevail. See Letter by ABNS NY

  (“Def. Opp.”) (Nov. 6, 2020), DE #75. Thereafter, in responding to defense counsel’s motion to

  withdraw, defendants, in an email to the Court from their principal, complained that the

  requested hourly rates were unreasonable and that plaintiffs’ fees amounted to more than three

  times the sum that defense counsel had charged defendants. See Defendants’ Response (Dec. 3,

  2020), DE #80.

           After Judge Donnelly referred plaintiffs’ fee application to the undersigned magistrate

  judge, see Referral Order, this Court ordered plaintiffs to supplement their fee application with

  information concerning the background and experience of all individuals listed on their billing

  sheet. See Order (Jan. 4, 2021) (“1/4/21 Order”). Plaintiffs’ responsive submission provided

  supplemental information, but also moved to increase the hourly rates for some of the individuals

  who had worked on the case. See Motion to Amend (Jan. 7, 2021) (“1/7/21 Pl. Mot.”), DE #81.

                                                   DISCUSSION

  I.       Timeliness of the Fee Applications

           Plaintiffs’ initial fee application was filed three weeks after entry of judgment, contrary to

  Rule 54(d)(2)(B), which provides that a fee application must be filed “no later than 14 days after

  the entry of judgment[.]” Fed. R. Civ. P. 54(d)(2)(B)(i). However, “by its very terms, the

  fourteen-day deadline of Rule 54 is not a fatal jurisdictional deadline.” Tancredi v. Metro. Life

  Ins. Co., 378 F.3d 220, 227 (2d Cir. 2004). A court must determine whether the party’s failure to

  meet this deadline was due to “excusable neglect,” see id. at 228, taking into account “‘[1] [t]he


  1
   Contrary to defendants’ assumption, the 14-day period starts to run from the entry of judgment, see Fed. R. Civ. P.
  54(d)(2)(B)(i), which occurred the day after the issuance of Judge Donnelly’s Decision.

                                                            3
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 4 of 14 PageID #: 567




  danger of prejudice to the [opposing party], [2] the length of the delay and its potential impact on

  judicial proceedings, [3] the reason for the delay, including whether it was in the reasonable

  control of the movant, and [4] whether the movant acted in good faith[,]’” id. (quoting Pioneer

  Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 395 (1993) (alterations supplied

  by court in Tancredi)). “[E]xcusable neglect” is an “elastic concept.” Pioneer, 507 U.S. at 392

  (internal citations omitted).

         Here, the one-week delay in initially moving for fees and costs was modest and caused

  defendants no prejudice. See, e.g. Zouvelos v. Sur. Fin. of Am., Inc., No. 16-CV-1851 (AMD),

  2018 WL 2075300, at *4 (E.D.N.Y. Jan. 29, 2018) (deeming a 17-day delay “modest” where the

  opposing party suffered no prejudice), adopted, 2018 WL 1283684 (E.D.N.Y. Mar. 13, 2018)

  (Donnelly, J.); Jin v. Shanghai Original, Inc., No. 16-cv-5633 (ARR) (JO), 2020 WL 4783399, at

  *4 (E.D.N.Y. Aug. 18, 2020) (excusing a 46-day delay, despite “flimsy” justification, given lack

  of prejudice to the opposing party). Though plaintiffs’ stated reason for their delayed application

  — i.e., that counsel was awaiting invoices from a transcription service and an interpretation

  service, see Reply to Motion (Nov. 13, 2020), DE #77 — is not particularly compelling, it is no

  less “flimsy” than the reason provided by the Jin plaintiff, whose counsel was simply focused on

  other legal tasks, see 2020 WL 4783399, at *3-4. Further, there is no suggestion that plaintiffs

  acted in bad faith. Therefore, this Court concludes that the one-week delay in filing plaintiffs’

  initial fee application was the result of excusable neglect.

         Plaintiffs’ motion to amend its fee application to increase their requested hourly rates

  stands on an entirely different footing: plaintiffs waited approximately 100 days to seek to amend

  their fee application, see 1/7/21 Mot., a significantly longer delay than the one-week delay in

  initially moving for fees. More importantly, the purported justification for filing the amended


                                                    4
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 5 of 14 PageID #: 568




  request months later — i.e., that the “firm chang[ed] billing software at the beginning of 2019[,]”

  id., or two years earlier — fails to explain why plaintiffs’ counsel did not raise the issue in their

  October 21, 2020 motion. As plaintiffs have provided no “sufficient reason” for the delay, the

  Court need not, and should not, excuse it. See Tancredi, 378 F.3d at 228 (“Absent a sufficient

  reason for its delay, the fact that the delay and prejudice were minimal would not excuse [the

  movant’s] mere inadvertence.”); see also Sorenson v. Wolfson, 683 F.App’x 33, 36 (2d Cir.

  2017) (where the party “did not offer any reason” for the delay in submitting a request for

  attorneys’ fees, the district court properly denied the application).

  II.      Reasonableness of the Fee Request

           Under the NYLL, prevailing plaintiffs are entitled to an award of “reasonable” attorneys’

  fees and costs, see N.Y. Lab. Law § 663(1); see also Cao v. Miyama, Inc., No. 15-CV-0266

  (JS)(ARL), 2020 WL 4808624, at *1 (E.D.N.Y. Aug. 18, 2020). Though plaintiffs’ FLSA

  claims were unsuccessful, they prevailed on their NYLL claims, see, e.g. Decision at 9, 25, and

  thus are entitled to reasonable attorneys’ fees for their NYLL claims, notwithstanding the

  dismissal of their FLSA claims.

           In considering an application for attorneys’ fees and costs, the Court must determine the

  presumptively reasonable fee. See Ham v. Sushi Maru Express Corp., 736 F. App'x 19, 20 (2d

  Cir. 2018); Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d

  182, 183-84 (2d Cir. 2008). This presumptively reasonable fee – or lodestar 2 – is essentially

  “what a reasonable, paying client would be willing to pay given that such a party wishes to spend

  the minimum necessary to litigate the case effectively.” Simmons v. N.Y.C. Transit Auth., 575


  2
   The lodestar is the product of the hours worked and an hourly rate. See Arbor Hill, 522 F.3d at 183 (“the fee –
  historically known as the ‘lodestar’—to which [ ] attorneys are presumptively entitled is the product of hours worked
  and an hourly rate.”).

                                                            5
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 6 of 14 PageID #: 569




  F.3d 170, 174 (2d Cir. 2009) (internal quotations omitted) (citing Arbor Hill Concerned Citizens

  Neighborhood Ass’n v. Cnty. of Albany, 493 F.3d 110,118 (2d Cir. 2007)).

          Courts can and should exercise broad discretion in determining a reasonable fee award.

  See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“The court necessarily has discretion in

  making this equitable judgment.”); Arbor Hill, 522 F.3d at 190 (referencing the court’s

  “considerable discretion”). The method for determining reasonable attorneys’ fees in this Circuit

  is based on a number of factors, such as the labor and skill required, the difficulty of the

  questions, the attorney’s customary hourly rate, the experience, reputation and ability of the

  attorney, and awards in similar cases. See Arbor Hill, 522 F.3d at 186 n.3, 191. In particular,

  when assessing an attorney’s requested hourly rate, courts typically consider other rates awarded

  in the district in which the reviewing court sits. This is known as the “forum rule.” See

  Simmons, 575 F.3d at 174-75 (recounting history of the forum rule); see also Arbor Hill, 522

  F.3d at 191 (“We presume, however, that a reasonable, paying client would in most cases hire

  counsel from within his district, or at least counsel whose rates are consistent with those charged

  locally.”).

          Once the Court determines the reasonable hourly rate, it must multiply that rate by the

  number of hours reasonably expended, in order to determine the presumptively reasonable fee.

  See id. at 190. The Court must review counsel’s time records and the hours an attorney billed in

  order to determine the reasonableness of such and, in doing so, should examine the value of the

  work product and “‘exclude excessive, redundant or otherwise unnecessary hours.’” Concrete

  Flotation Sys., Inc. v. Tadco Constr. Corp., No. 07-CV-319 (ARR)(VVP), 2010 WL 2539771, at

  *5 (E.D.N.Y. Mar. 15, 2010) (quoting Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir.

  2009)), adopted, 2010 WL 2539661 (E.D.N.Y. June 17, 2010); see Hensley, 461 U.S. at 434;



                                                    6
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 7 of 14 PageID #: 570




  Ham, 736 F. App'x at 20. “[A] fee award should be based on scrutiny of the unique

  circumstances of each case . . . .” McDaniel v. Cty. of Schenectady, 595 F.3d 411, 426 (2d Cir.

  2010) (citations and quotations omitted).

             A.       Reasonable Hourly Rate

             Plaintiffs request an hourly rate of $350 for Jian Hang, see Zhu Decl. ¶ 4; $300 for Ge

  Qu, Jiajing Fan, see id. ¶¶ 5, 6, Keli Liu, Zindzi Baugh Corbett, and Shan Zhu, see 1/7/21 Pl.

  Mot. at 1; Bill at 1, 4; $250 for Zhujing Wu, see 1/7/21 Pl. Mot. at 1; Bill at 5; $225 for Xiaoxi

  Liu, see Bill at 1; but see 1/7/21 Pl. Mot. at 1 (requesting $300); $200 for Anqi Yu, see Bill at 4;

  and $150 for Ge Yan, see Bill at 4. 3

             Because expertise is a critical factor in evaluating the reasonableness of a billing rate, see

  Arbor Hill, 522 F.3d at 184, a number of judges in this District have slashed fee awards

  involving the Hang law firm, on account of recurring deficiencies such as missing background

  information on each individual who worked on the case. 4 Despite these judicial rebukes,

  plaintiffs’ counsel’s initial fee application provided no information about seven of the ten

  individuals who worked on this case. See Bill; Pl. Mem; Zhu Decl. 5 In response to the Court’s

  request for additional information about the personnel who worked on this case, see 1/4/21


  3
      The Bill reflects inconsistent rates for some of the same individuals. See generally Bill.
  4
    See, e.g., Chan v. Xifu Food, Inc., 18 CV 5445 (ARR) (RML), 2020 WL 5027861, at *11 (E.D.N.Y. Aug. 5, 2020)
  (reducing hourly rates of individuals for whom no information was provided on a Hang fee application); Cui v.
  Monroe Nail II Corp., No. 18-CV-4256 (RLM), 2019 WL 1643539, at *1-2 (E.D.N.Y. Apr. 16, 2019) (declining to
  modify prior ruling rejecting proposed fee in a FLSA case where Hang failed to provide information about
  professionals who worked on the case); Li v. Chang Lung Grp. Inc., 16-CV-6722 (PK), 2020 WL 1694356, at *15
  (E.D.N.Y. Apr. 7, 2020) (reducing hourly rate for attorney for whom no background information was provided); Fan
  v. Jenny & Richard's Inc., No. 17-CV-6963 (WFK), 2019 WL 1549033, at *14 (E.D.N.Y. Feb. 22, 2019) (same),
  adopted, 2019 WL 1547256 (E.D.N.Y. Apr. 9, 2019).
  5
    As discussed supra pp. 4-5, the Court declines to consider plaintiffs’ second belated fee application. In any event,
  to the extent that that submission increases the rates requested for some associates who worked on the matter (i.e.,
  $300 for all junior associates, see 1/7/21 Pl. Mot. at 1), the requested rates exceed those regularly awarded in this
  District and are unreasonable given the circumstances of this case, see infra pp. 9-10.


                                                               7
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 8 of 14 PageID #: 571




  Order, plaintiffs’ counsel cured only some omissions, see 1/7/21 Pl. Mot. 6 The failure to include

  information in the initial motion papers about the reputation, ability, and experience of many of

  the individuals for whom plaintiffs’ counsel requested fees speaks to the quality of plaintiffs’

  submissions, an important factor in determining appropriate fees. See Piedra v. Ecua Rest., Inc.,

  17 CV 3316 (PKC) (CLP), 2018 WL 1136039, at *19 (E.D.N.Y. Jan. 31, 2018) (noting the

  “middling quality” of the Hang firm’s submissions), adopted, 2018 WL 1135652 (E.D.N.Y. Feb.

  28, 2018); see also Arbor Hill, 522 F.3d at 184.

           “Reasonable hourly rates for wage and hours cases in this District have generally been set

  at approximately $300.00 to $400.00 for partners and $100.00 to $300.00 for associates.” Xu v.

  JNP Bus Serv. Inc., No. 16-CV-245 (AMD) (ST), 2018 WL 1525799, at *10 (E.D.N.Y. Feb. 26,

  2018) (collecting cases), adopted in part, rejected in part on other grounds, 2018 WL 1525662

  (E.D.N.Y. Mar. 28, 2018); accord Cao, 2020 WL 4808624, at *2.

           Consistent with recent fee awards for Jian Hang’s services in similar cases, this Court

  recommends an hourly rate of $350.00 for Mr. Hang, who is the Hang firm’s principal. 7 See,

  e.g., Xu, 2018 WL 1525799, at *10 (collecting cases); Zhu Decl. ¶ 4.

           Plaintiffs request an hourly rate of $300 for all junior associates who worked on this

  case—Ge Qu, Jiajing Fan, Keli Liu, Zindzi Baugh Corbett, Xiaoxi Liu, and Shan Zhu—

  regardless of their years in practice. Among the attorneys in this group, Ge Qu and Keli Liu

  were the most experienced, having practiced employment law for approximately four or five



  6
   For example, the supplemental submission fails to specify whether Keli Liu or Xiaoxi Liu have been admitted to
  practice law in New York, and if so, when, nor does it reflect whether Ge Yan has passed any bar exam in the U.S.
  7
    Mr. Hang’s billing entry on September 7, 2018 lists his hourly rate as $300. See Bill at 1. As subsequent entries
  list Mr. Hang’s rate as $350, see Bill at 2, and plaintiffs’ counsel requested an hourly of $350 for Mr. Hang in other
  submissions, see, e.g., Zhu Decl. ¶ 4; Pl. Mem. at 4, the Court presumes that plaintiffs’ counsel intended to request
  $350 per hour for Mr. Hang.


                                                            8
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 9 of 14 PageID #: 572




  years, see Zhu Decl. ¶ 5; 1/7/21 Pl. Mot. at 2, whereas Jiajing Fan, Zindzi Baugh Corbett, and

  Shan Zhu had practiced employment law for approximately two years or less, see 1/7/21 Pl. Mot.

  at 2; Zhu Decl. ¶¶ 3, 6. Despite their inexperience, plaintiffs request an hourly rate that is higher

  than those typically awarded in FLSA cases in this District for junior attorneys. 8 See, e.g.,

  Piedra, 2018 WL 1136039, at *18 (hourly rates of $100 to $200 for junior associates have been

  endorsed as reasonable); Thompson v. Park, No. 18-CV-0006 (AMD) (ST), 2020 WL 5822455,

  at *12 (E.D.N.Y. Sept. 1, 2020) (reducing to $200 the hourly rate of an associate who had been

  with the firm for five years) adopted, 2020 WL 5820547 (E.D.N.Y. Sept. 30, 2020); Tejada v. La

  Selecta Bakery, Inc., No. 17-CV-5882 (ERK) (RER), 2020 WL 7249393, at *5 (E.D.N.Y. Sept.

  23, 2020) (recommending an hourly rate of $200 per hour for a junior associate in a FLSA case),

  adopted, 2020 WL 6937882 (E.D.N.Y. Nov. 25, 2020); Miranda v. Astoria Provisions, LLC, No.

  19-CV-02923 (EK) (PK), 2020 WL 6370058, at *10 (E.D.N.Y. July 24, 2020) (recommending

  reduced hourly rate of $200 for a sixth-year associate in a “straightforward” FLSA default case),

  adopted, 2020 WL 5810160 (E.D.N.Y. Sept. 30, 2020). Further, a reduction in hourly rate is

  warranted for several attorneys because the time records reflect that some tasks were overstaffed

  (e.g., sending two associates to a two-day bench trial instead of one attorney and one paralegal),

  while attorneys spent time on administrative tasks (e.g., printing and binding courtesy copies)

  that could have been handled by paralegals, see Ham, 736 F.App'x at 20 (affirming ruling

  reducing fee amount that included counsels’ performance of “non-professional secretarial



  8
    Ignoring the forum rule, plaintiffs’ initial motion papers rely largely on fee award decisions from the Southern
  District of New York. See Pl. Mem. at 6-7, 8. Plaintiff’s supplemental motion cites this Court’s minute entry in
  Mendoza v. S & F Supplies, Inc. et al., 19-cv-01538 (E.D.N.Y. Feb. 28, 2020), as having approved a $300 hourly
  rate for Zindzi Baugh Corbett. See 1/7/21 Pl. Mot. at 2. But, the Court’s ruling in Mendoza involved a review of
  the parties’ FLSA settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and
  approved a one-third contingency fee (not counsel’s hourly rates), consistent with the Hang firm’s retainer
  agreement with the plaintiff. See Settlement Agreement, Mendoza v. S & F Supplies, Inc. et al., 19-cv-01538 (Oct.
  28, 2020), DE #26.

                                                          9
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 10 of 14 PageID #: 573




  work”); Ortiz v. Red Hook Deli & Grocery 2015 Corp., No. 17-CV-7095 (RRM), 2019 WL

  4739047, at *13 (E.D.N.Y. June 12, 2019) (reducing hourly rate of partner who performed tasks

  that could have been handled by associates or paralegals) (citation omitted), adopted, 2019 WL

  4741626 (E.D.N.Y. Sept. 26, 2019).

           To account for some of the aforesaid problems with the billing, and commensurate with

  the experience of the individuals who worked on this case and with rates in this District, the

  Court recommends a fee award based on the following hourly rates: $250 for Ge Qu and Keli

  Liu, and $200 for Jiajing Fan, Zindzi Baugh Corbett, Xiaoxi Liu, and Shan Zhu. 9

           Plaintiffs’ counsel also seeks approval for the firm’s law graduates and clerks, Zhujing

  Wu, Ge Yan, and Anqi Yu, to be paid at hourly rates ranging from $150 to $250 per hour. The

  Court recommends a rate of $100 per hour for each of these individuals, as the prevailing rate for

  law school graduates who have not yet been admitted to the bar ranges between $75 and $100

  per hour in this District. See Perez v. Pino Grocery Corp., No. 17-CV-2965 (RRM), 2018 WL

  4138935, at *9 (E.D.N.Y. Apr. 16, 2018) (collecting cases), adopted, 2018 WL 4119236

  (E.D.N.Y. Aug. 29, 2018); Fan, 2019 WL 1549033, at *14 (recommending an hourly rate of

  $100 for Hang firm associates for whom no information was provided to the court); Chan, 2020

  WL 5027861, at *11 (recommending an hourly rate of $90 for Hang employee Zindzi Baugh

  Corbett, who had not yet been admitted to the bar).

           B.       Reasonable Number of Hours

           Defendants contend that plaintiffs’ counsels’ attorneys’ fees should be reduced because

  they billed for “time spent on an arbitration they lost” and contained “duplicate” and “vague”


  9
    Plaintiffs’ counsel failed to submit information about Xiaoxi Liu’s legal education or her date of admission to the
  bar. On September 13, 2018, the Clerk of the Court confirmed that Xiaoxi Liu was admitted and in good standing in
  this District.


                                                           10
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 11 of 14 PageID #: 574




  billing entries. See Def. Opp. At trial, plaintiffs largely achieved the relief they requested in the

  Complaint (and, presumably, at the arbitration), and the Court therefore concludes that the time

  spent on arbitration is reasonable and compensable.

         Though plaintiffs did not prevail at the arbitration, they prevailed in this litigation. The

  Court notes that attorneys’ fees may be awarded for unsuccessful claims as well as successful

  ones, where they are “inextricably intertwined” and “involve a common core of facts or are

  based on related legal theories.” See, e.g., Quaratino, 166 F.3d at 425 (quoting Reed v. A.W.

  Lawrence & Co., 95 F.3d 1170, 1183 (2d Cir.1996)); Jin, 2020 WL 4783399, at *7; see also

  Hensley, 461 U.S. at 435. At arbitration, plaintiffs’ counsel honed the claims upon which they

  ultimately prevailed at the trial. See Decision. Therefore, because the Court cannot disentangle

  the claims and legal theories at issue during the arbitration from those successfully litigated at

  the trial, it declines to recommend that the attorneys’ fees be reduced on that account.

         Nor should plaintiffs’ counsels’ attorneys’ fees be discounted due to the District Court’s

  dismissal of the FLSA claims. The NYLL and the FLSA are analogous statutes, though the

  NYLL does not require that plaintiffs show a nexus to interstate commerce or that the employer

  meets the FLSA definition of an “enterprise.” See Ethelberth v. Choice Sec. Co., 91 F.Supp.3d

  339, 359 (E.D.N.Y. 2015) (citing Santillan v. Henao, 822 F.Supp.2d 284, 292 (E.D.N.Y. 2011)).

  These statutes mirror each other closely enough that courts in the Second Circuit generally apply

  the same analysis to plaintiffs’ FLSA claims as to their NYLL claims. See Ethelberth, 91

  F.Supp.3d at 360. In this case, Judge Donnelly determined that defendants did not qualify as an

  enterprise under FLSA, see Decision at 10, but found that defendants violated wage-and-hour

  provisions of the NYLL that mirror those of the FLSA, see generally Decision. The NYLL

  claims upon which plaintiffs succeeded share a common core of facts with the FLSA claims.



                                                   11
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 12 of 14 PageID #: 575




           Despite losing the arbitration and failing on their FLSA claims, plaintiffs largely

  succeeded in achieving the requested relief. See Compl., ad damnum clause, at pp. 14-15

  (requesting a judgment for unpaid wages; liquidated damages; statutory damages; and interest);

  Decision at 25 (entering a judgment for unpaid wages; statutory damages; liquidated damages;

  and interest). Had plaintiffs prevailed on the FLSA claims, they would have obtained no greater

  relief than they were awarded for the NYLL violations, as courts may not award duplicative

  awards for NYLL and FLSA claims. Cf. Perdue v. City Univ. of N.Y., 13 F.Supp.2d 326, 346-

  47 (E.D.N.Y. 1998) (declining to deduct a percentage of attorneys’ fees on the basis of “limited

  success on the merits” where plaintiff was awarded over $350,000 in damages, though she did

  not prevail on all claims).

           Counsel claim that they spent 165.4 hours litigating this matter. Given the posture of this

  case, the overall time spent is not unreasonable, particularly with the recommended reduction of

  most of the attorneys’ rates. 10 Therefore, the Court recommends that plaintiffs be awarded

  $34,290 in fees, as reflected in the following chart:




  10
    Although the Court agrees with defendants that some of the billing entries are duplicative and that, at times,
  plaintiffs’ counsel failed to appropriately delegate tasks, the Court has taken these matters into account in
  recommending reduced hourly rates. As previously noted, the Court declines to consider the additional sums
  requested for the first time in plaintiffs’ belatedly filed January 7th submission.


                                                            12
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 13 of 14 PageID #: 576



   Individual                     Requested Rate           Recommended         Hours        Requested        Recommended
                                                           Rate                             Fees             Fees
   Jian Hang                      $350                     $350                4.2          $1,470.00        $1,470.00
   Ge Qu                          $300/$325 11             $250                40.3         $12,232.50       $10,075.00
   Keli Liu                       $300                     $250                18.1         $5,430.00        $4,525.00
   Jiajing Fan                    $300                     $200                17.8         $5,340.00        $3,560.00
   Zindzi Baugh Corbett           $300                     $200                7.7          $2,310.00        $1,540.00
   Shan Zhu                       $300                     $200                53.9         $16,170.00       $10,780.00
   Zhujing Wu                     $250                     $100                2.1          $525.00          $210.00
   Xiaoxi Liu                     $300/$225 12             $100                16.3         $4,717.50        $1,630.00
   Anqi Yu                        $200                     $100                2.1          $420.00          $210.00
   Ge Yan                         $150                     $100                2.9          $435.00          $290.00
   Total                                                                       165.4        $48,960.00       $34,290.00

  III.     Costs

           Plaintiffs further request an award of $3,372.44 for costs incurred, comprising filing fees,

  an arbitration fee, interpreters’ fees, processing trial transcripts, printing fees, and effecting

  service of process. See Bill at 6; see also Zhu Decl. ¶ 8; Pl. Mem. at 9. As a general matter, a

  prevailing plaintiff in an action under the NYLL is entitled to recover costs from the defendant,

  see N.Y. Lab. Law § 663(1), as long as those costs are tied to “identifiable, out-of-pocket

  disbursements,” see Fan, 2019 WL 1549033, at *15 (citation omitted); see also Cao, 2020 WL

  4808624, at *3 (awarding costs after trial, including fees for filing, service of process,

  transcripts, and interpretation). Since the costs incurred here are documented and routinely

  recoverable, and defendants do not dispute plaintiffs’ entitlement to them, the Court recommends

  awarding plaintiffs costs in the amount requested of $3,372.44.




  11
     The Bill reflects an hourly rate of $325 for Ge Qu on February 6, 2019, but $300 on all prior and subsequent dates.
  See Bill. Plaintiffs’ supporting memorandum seeks $300. See Pl. Mem. at 4.
  12
   The Bill reflects an hourly rate of $225 for Xiaoxi Liu on September 12, 2018 and October 16, 2018, and $300 per
  hour for all other entries, including one on September 10, 2018, see Bill. The supporting memorandum seeks $300.
  See Pl. Mem. at 4.

                                                           13
Case 1:18-cv-05170-AMD-RLM Document 82 Filed 02/09/21 Page 14 of 14 PageID #: 577




                                            CONCLUSION

           For the reasons explained above, the Court respectfully recommends that the District

  Court grant in part plaintiffs’ fee application and award plaintiffs $34,290.00 in attorneys’ fees

  and $3,372.44 in costs.

           Any objections to the recommendations contained herein must be filed with Judge

  Donnelly by February 26, 2021. Failure to file objections in a timely manner may waive a right

  to appeal the District Court order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72;

  Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).

           The Clerk of the Court is respectfully requested to docket this opinion into the ECF court

  file and to send copies, via Federal Express, to each defendant at the addresses below:

           Ka Shek Tam
           5 Netcong Place
           East Northport, NY 11731

              SO ORDERED.

  Dated:      Brooklyn, New York
              February 9, 2021
                                          /s/   Roanne L. Mann
                                         ROANNE L. MANN
                                         UNITED STATES MAGISTRATE JUDGE




                                                   14
